Citation Nr: 1504784	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include the thoracic and lumbar spine.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims of service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

In June 2013, the RO received pertinent VA treatment records.  It did not issue a supplemental statement of the case before certifying the appeals to the Board in July 2013. Cf. 38 C.F.R. § 19.37(a) (2014) (requiring the AOJ to issue a supplemental statement of the case (SSOC) with regard to pertinent evidence received prior to transfer of the record to the Board).

The January 2012 VA examiner concluded that there was no evidence of any chronic peripheral nerve condition.  VA treatment records dated December 2012 noted an assessment of piriformis syndrome, and a May 2013 MRI report documented a history of "low back pain and sciatica."  A clarification as to the nature of any neurological disorder of the bilateral lower extremity is therefore needed before the Board can make a determination as to this issue.  Once VA undertakes to provide an examination, it has a duty to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).

Accordingly, the case is REMANDED for the following action:

1.  Ask the January 2012 VA examiner to review the record.  If it is determined that another VA examination is necessary, or the examiner is not available, an examination should be scheduled.  

The examiner should review the more recent VA treatment records showing a history of sciatica, to include the December 2012 assessment of piriformis syndrome, and the May 2013 MRI report documenting a history of sciatica.  

The examiner should clarify what neurological disability or disabilities, if any, currently affect the Veteran's lower extremities, to include peripheral neuropathy, sciatica, and/or radiculopathy.   

The examiner should then provide an opinion as to whether it as likely as not (50 percent or more probability) that any diagnosed lower extremity neurological disability was caused by, or is otherwise related to disease or injury during the Veteran's active duty military service. 

Reasons must be provided for any opinion(s) given.   

2.  Then re-adjudicate the issue on appeal with consideration of all evidence received since the last supplemental statement of the case.  

3. If any benefit sought in a perfected appeal remains denied, issue a SSOC.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



